Citation Nr: 1032831	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-14 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a vascular condition, also 
claimed as residuals of a cold-weather injury to the lower 
extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1953 to 
September 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
August and December 2005 and July 2006 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, denying the Veteran's claim for service 
connection for a vascular condition involving his lower 
extremities.

Because of the Veteran's age, the Board advanced this appeal on 
the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In August 2009, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC, for further 
development.  Specifically, the Board instructed the AMC/RO to 
schedule the Veteran for a VA examination for a medical nexus 
opinion concerning the etiology of his vascular condition, 
including specifically in terms of whether it is the result of 
cold-weather injury during or coincident with his military 
service in the Korean Conflict.  All requested development has 
been accomplished, and this case is again before the Board.


FINDING OF FACT

There is probative (competent and credible) medical and other 
evidence in the file, including a November 2009 opinion from a VA 
compensation examiner, indicating it is more likely than not the 
vascular condition affecting the Veteran's lower extremities is 
the result of cold-weather injury during his military service 
in the Korean Conflict.




CONCLUSION OF LAW

Certainly then, when resolving all reasonable doubt in his favor, 
the vascular condition affecting the Veteran's lower extremities 
is due to cold-weather injury incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2009) (harmless error).

II.  Entitlement to Service Connection for a Vascular Condition 
Affecting the Lower Extremities 

The Veteran contends that he suffers from a vascular condition, 
also claimed as residuals of a cold-weather injury involving his 
lower extremities.  Specifically, he asserts that his exposure to 
extremely cold, frigid weather during his tour in Korea during 
the Korean Conflict is the cause of this condition.  And after 
reviewing the medical and other evidence of record, the Board 
agrees and finds there is the required evidence supporting this 
notion.  

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  


Service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  To establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg, separated shoulder, 
pes planus (flat feet), varicose veins, etc.), (2) the layperson 
is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) and Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  A determination as to whether medical 
evidence is needed to demonstrate that a Veteran presently has 
the same condition he or she had in service or during a 
presumption period, or whether lay evidence will suffice, depends 
on the nature of the Veteran's present condition (e.g., whether 
the Veteran's present condition is of a type that requires 
medical expertise to identify it as the same condition as that in 
service or during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 494-
97.  

In determining whether service connection is warranted for a 
claimed disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise (i.e., 
about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim must 
be denied if the preponderance of the evidence is unfavorable.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
However, if there is reasonable doubt regarding any issue 
material to the determination, this doubt is resolved in the 
Veteran's favor.  38 CFR § 3.102.

As a preliminary matter, the Board notes that the Veteran's 
military service records, including his service treatment records 
(STRs), are not available for consideration.  As addressed in the 
Board's August 2009 remand, an August 2005 formal finding on the 
unavailability of his service records provides that, in June 
2005, VA had submitted a PIES request to the National Personnel 
Records Center (NPRC) for his STRs and service verification and 
had sent him a letter, as well, requesting that he provide any 
original or copies of his DD Form 214 and any STRs in his 
personal possession or complete a Request for Information Needed 
to Reconstruct Medical Data.  That same month, he provided a 
certified copy of his DD Form 214 and the NPRC responded that his 
service records were likely destroyed in a 1973 fire there and, 
thus, unavailable for consideration.  So the Board previously 
found that additional attempts to obtain these records would be 
futile.  38 C.F.R. § 3.159(c)(2) and (3).

When, as here, the service records are lost or missing, through 
no fault of the Veteran, VA has a heightened duty to consider the 
applicability of the benefit-of-the-doubt rule, to assist him in 
developing his claim, and to explain the reasons and bases for 
the decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See 
also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

That said, merely because there are missing service records, 
while indeed unfortunate, does not obviate the need for the 
Veteran to still have medical nexus evidence supporting his claim 
by suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 
401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)).  In other words, missing STRs do not lower the threshold 
for an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is not 
lowered; rather, the Board's obligation to discuss and evaluate 
evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 
(1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 
1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

Here, though, even without the potential benefit of these missing 
records concerning his military service, the Board finds there is 
competent and credible evidence on file sufficient to grant the 
Veteran's claim for service connection.  This is especially true 
when mindful of the fact that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

The relevant evidence includes private and VA treatment records.  
The Veteran's June 2006 VA treatment records show his current 
medical problems include a vascular condition described as poor 
circulation in his lower extremities, affected by cold weather.  
His private treatment records include an August 2006 letter from 
a nurse practitioner, A.L.K., indicating he has "a debilitating 
chronic cold sensation of the bilateral legs, as well as a 
sensation of burning, tingling of the lower extremities."  Other 
records from a private clinic also include his patient profile 
discussing these same type problems of burning, tingling and loss 
of sensation in his lower extremities, leg pain and cramps, and 
lower extremity neuropathy.  

Furthermore, as already alluded to, the Veteran was scheduled for 
a VA compensation examination pursuant to the Board's August 2009 
remand.  He had this requested VA examination a short time later, 
in November 2009, to specifically determine the etiology of his 
vascular condition - and, in particular, whether it is 
attributable to cold-weather injury during or coincident with his 
service in Korea during the Korean Conflict.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

To this end, the designated VA compensation examiner reviewed the 
claims file for the pertinent medical and other history and 
personally examined the Veteran.  He noted, among other things, 
that the Veteran does not have any other conditions that would 
cause the symptoms of pain, numbness, tingling, swelling and 
discoloration in his lower extremities.  He added that the 
Veteran's injury is 
"non-specific in symptoms once the ongoing cold exposure can be 
avoided" and that it may take decades to develop.  He also 
rather unequivocally concluded, including based on his similar 
military experience in Korea during the Korean Conflict, that the 
Veteran's "residuals of cold injury [are] more likely than not 
due to [the] Veteran's military service during winter combat 
operations."  So in the this VA compensation examiner's opinion, 
there is most definitely a correlation between the vascular 
impairment the Veteran now has in his lower extremities and the 
cold-weather injury he experienced many years ago while serving 
in Korea during the Korean Conflict.

There is no medical opinion or other evidence to the contrary, to 
refute this VA examiner's favorable opinion.  In fact, the 
Veteran also provided an additional supporting statement from his 
nurse practitioner, A.L.K., indicating his vascular condition 
very well "could be directly related to cold injury sustained 
during his military service."

As well, the Veteran submitted an August 1995 treatise from the 
State of Tennessee Department of Veterans Affairs discussing cold 
injuries and defining them as "permanent damages to skin tissue 
or blood vessels because of freezing.  This treatise also 
specifically referred to Korea and the extreme cold temperatures 
there.  Where medical article or treatise evidence, standing 
alone, discusses generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion, a claimant may use such 
evidence to meet the requirement for a medical nexus.  Wallin v. 
West, 11 Vet. App. 509 (1998).  However, an attempt to establish 
a medical nexus between service and a disease or injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (holding that a medical article that contained a generic 
statement regarding a possible link between a service-incurred 
mouth blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element).  Still, medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional, as is the case here.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 
73-74 (1997) (holding that evidence from scientific journal 
combined with doctor's statements was "adequate to meet the 
threshold test of plausibility").

Although the Board is not required to accept medical authority 
supporting a claim, if it does not the Board must provide reasons 
and bases for rejecting this evidence and, more importantly, must 
provide a medical basis other than its own unsubstantiated 
conclusions in support of a contrary determination.  
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Here, because the medical 
evidence entirely supports the Veteran's claim, 
service connection for the vascular condition affecting his lower 
extremities is warranted.  He has the required current disability 
and the required linkage of this current disability to his 
military service - and especially to his cold-weather injury in 
Korea during the Korean Conflict.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).

The Court has cautioned VA against seeking an additional medical 
opinion where favorable evidence in the record is unrefuted, and 
indicated that it would not be permissible to undertake further 
development if the purpose was to obtain evidence against a 
Veteran's claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 
(2003).

Finally, the Veteran is certainly competent to state that this 
condition developed while he was stationed in Korea in January 
1954, as a result of being exposed to extremely cold weather.  
See his May 2005 Application for VA Compensation and/or Pension, 
VA Form 21- 526.  Even as a layman, he is competent to proclaim 
having served in this type of frigid weather in Korea and to have 
contemporaneously experienced symptoms like numbness, tingling, a 
burning sensation, etc., in his lower extremities.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  See also 38 
C.F.R. § 3.159(a)(2).  Moreover, these statements are credible, 
especially absent any evidence to the contrary and, indeed, 
confirmation by the November 2009 VA compensation examiner, who 
reportedly also served in Korea in identical conditions, that 
this type of cold-weather injury often occurs in this type of 
environment and goes undetected for many years.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (indicating the 
Board retains the discretion to make credibility determinations 
and otherwise weigh the evidence submitted, including lay 
evidence, and that lay evidence is potentially competent to 
support presence of disability, including during and since 
service, even where not corroborated by contemporaneous medical 
evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Certainly then, resolving all reasonable doubt in his favor, the 
Board finds that the evidence supports the Veteran's claim for 
service connection for a vascular condition affecting his lower 
extremities as a residual of cold-weather injury incurred in 
service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for service connection is therefore granted.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


